Citation Nr: 9929854	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 28, 
1996, for a 70 percent disability rating for a right brachial 
plexus injury, pursuant to 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to March 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1995 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein entitlement to compensation 
due to disability arising from hospitalization at a VA 
facility for a right brachial plexus injury was granted with 
a 10 percent disability evaluation effective February 20, 
1997.  By means of a November 1997 rating action, the 
disability evaluation was increased to 70 percent disabling 
with an effective date of August 28, 1996.  The veteran 
appeals the assignment of this effective date.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A claim for benefits for disability due to VA 
hospitalization was first received by VA on August 28, 1996.  


CONCLUSION OF LAW

The criteria for assignment of an effective earlier than 
August 28, 1996 for the award of 38 U.S.C.A. § 1151 benefits 
for a right brachial plexus injury are not met.  38 U.S.C.A. 
§§ 1151, 5107, 5110 (West 1991); 38 C.F.R. §§  3.154, 3.400 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a plausible claim.  He has 
not alleged that any records of probative value that may be 
obtained as to this matter, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him with regard to this claim has been satisfied 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).

By means of an April 1997 rating decision, the RO granted 
compensation under 38 U.S.C.A. § 1151 and assigned a 10 
percent disability rating as the evidence showed that the 
veteran's right brachial plexus disability was caused by his 
December 1994 surgery at the VAMC in Miami.  The RO assigned 
an effective date of February 20, 1997, the date of receipt 
of his claim.  The veteran appealed this decision.  The RO, 
by means of a November 1997 rating decision, increased the 
disability evaluation to 70 percent.  Additionally, the RO 
granted an effective date of August 28, 1996 as the RO 
determined that the previous effective date assigned was 
clearly and unmistakably erroneous.  The RO determined that 
the veteran submitted a claim for compensation through an 
August 28, 1996 communication.  

As stated above, the veteran contends that an earlier 
effective date should be granted.  Specifically, he contends 
that the effective date should be the date of his surgery in 
December 1994.  After a review of the record, the Board finds 
that his contentions are not supported by the evidence, and 
that assignment of an effective date earlier than August 28, 
1996, is not appropriate.  

Under the laws and regulations governing the assignment of 
effective date for the award of compensation resulting from 
disability due to hospitalization, the effective date shall 
be the date injury or aggravation was suffered if a claim is 
received within one year after that date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(i), 3.800 (1998). 

In the instant case, the RO found that that the veteran first 
filed his claim for disability compensation by means of a VA 
Form 21-4138 received by the RO on August 28, 1996.   

The veteran underwent surgery at the Miami, Florida, VA 
Medical Center (VAMC) on December 19, 1994.  A direct 
laryngoscopy with biopsy, esophagoscopy, tracheostomy, 
laryngectomy, and right lateral neck dissection were 
performed.  The veteran contends that after his surgery he 
experienced weakness in his right arm and shoulder.  VA 
outpatient treatment records from May 1995 indicate that he 
sought treatment, inter alia, for right shoulder pain.  
Similarly, a September 1995 report from the West Palm Beach, 
Florida, VAMC notes that electrical evidence indicated a 
right brachial plexus injury.  A VA examination report of 
March 1997 notes that the veteran experienced weakness in his 
right shoulder and upper arm, possibly secondary to 
inadvertent right brachial plexus injury associated with the 
radical dissection in 1994.  

After a review of the evidence, the Board finds that a claim 
for compensation was not received within one year of the date 
of injury.  The Board notes that, in addition to filing a 
formal claim for compensation, any statement in a 
communication showing an intent to file a claim for 
disability or for death benefits resulting from the pursuit 
of a course of vocational rehabilitation, hospitalization, 
medical, or surgical treatment, or examination under VA laws 
may be accepted as a claim.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.154 (1999).  However, while an examination or 
hospitalization records may be considered an informal claim, 
there must first be a prior allowance or disallowance of a 
former claim.  38 C.F.R. § 3.157(b) (1999); see Kessel v. 
West, No. 98-772 (Vet. App. September 20, 1999).  The Board 
notes that the veteran sought treatment for pain in shoulder 
soon after his surgery and outpatient treatment records 
indicate that he was referred to the Social Work Service to 
arrange transportation due to his treatment.  However, these 
complaints can not constitute an informal claim for benefits 
under 38 U.S.C.A. §  1151 as there has not been a prior 
allowance or disallowance of a former claim.  

Accordingly, as the evidence does not show that a claim was 
received within one year of the date of injury, the Board 
must conclude that the preponderance of the evidence is 
against a finding that an effective date earlier than August 
28, 1996 for the award of compensation for a right brachial 
plexus injury under 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.400(i) (1998). 


ORDER

An effective date earlier than August 28, 1996 for the grant 
of benefits under 38 U.S.C.A. § 1151 for a right brachial 
plexus injury is denied.  



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

